UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------x
LISA VASQUEZ, On Behalf of Her Infant :
Daughter, J.V.,                       :
                                      :
                        Plaintiff,    :
       -against-                      :
                                      :                Case No. 19-cv-05997-FB-CLP
SUCCESS ACADEMY CHARTER SCHOOLS, :
INC.; and SUCCESS ACADEMY CHARTER     :
SCHOOL PROSPECT HEIGHTS,              :
                                      :
                        Defendants.   :
                                      :
----------------------------------- x

                NOTICE OF ACCEPTANCE OF OFFER OF JUDGMENT

        PLEASE TAKE NOTICE that Plaintiff has accepted Defendants’ Offer of Judgment
made pursuant to Fed. R. Civ. P. 68(a). Defendants’ offer and Plaintiff’s acceptance are annexed
hereto as Exhibits A and B, respectively.

        Although the Offer of Judgment provides for “costs, including reasonable attorneys’ fees
allowed by law and approved by the Court,” the Parties are attempting to resolve this sole
remaining issue without the Court’s intervention. Defendants respectfully request that the
Parties be permitted to continue their discussions and try to agree upon the amount of the
attorneys’ fees and costs before any briefing schedule on the issue is set.

Dated: February 5, 2021                     Respectfully submitted,
       New York, New York
                                            By: ​/s/ Joshua H. Arocho
                                            Aaron M. Safane
                                            Halimah I. Famuyide
                                            Joshua H. Arocho
                                            Success Academy Charter Schools, Inc.
                                            95 Pine Street, Floor 6
                                            New York, NY 10005
                                            Tel: (516) 308-2805
                                            Fax: (646) 961-4739
                                            aaron.safane@successacademies.org
                                            halimah.famuyide@successacademies.org
                                            joshua.arocho@successacademies.org

                                            Attorneys for Defendants
